                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                       No. 4:17-CR-5-1-FL

 UNITED STATES OF AMERICA                       )
                                                )
           v.                                   )
                                                )
                                                )
 SANJAY KUMAR,                                  )                      ORDER
                                                )
            Defendant.                          )
                                                )
                                                )



       In order that trial activities may continue without interruption, the court has directed the

deputy clerk to provide lunch for the jurors. The cost of these meals total $147.11. The clerk is

DIRECTED to pay The Chelsea the sum of $147.11.

       SO ORDERED, this 5th day of August, 2019.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
